Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/10/2019.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 09/10/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
4. Claims 1 and 28 are allowed. 
5. Claims 2-27, 29-34 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance:
The closest prior art of record  Imura (US 2008/0137086 A1) teaches, an optical property measuring method and an optical property measuring apparatus, a spectral transmittance characteristic of a reference colored layer prepared as a reference is corrected based on a measured spectral reflection characteristic of a colored layer, and the spectral reflection characteristic of the reference colored layer. With this arrangement, information on the measured spectral transmittance characteristic of the colored layer can be obtained with sufficient precision in conformity with a printing condition of a sample to be measured. Thus, colorimetry of a printed color of a fluorescent sample i.e. a colored surface on a fluorescent substrate can be accurately performed by using the corrected spectral transmittance characteristic of the reference colored layer.
In related art Imura (US 2009/0242803 A1) An optical property measuring method and an optical property measuring apparatus according to an aspect of the invention are operable to select bi-spectral characteristics relatively close to bi-spectral characteristics of a fluorescent sample, out of multiple bi-spectral characteristics stored in advance, based on a relative ratio between excitation efficiencies of the fluorescent sample illuminated by excitation illuminations whose spectral distributions are different from each other, in calculating an optical property of the fluorescent sample. The inventive optical property measuring method and optical property measuring apparatus are advantageous in calculating an optical property of a fluorescent sample easily and with high precision.
In related art Imura (US 6020959) teaches, An apparatus for measuring a spectral characteristic of a fluorescent sample, being provided with: a first illuminator for emitting a beam in a wavelength range including the ultraviolet spectrum; a second illuminator for emitting a beam in a wavelength range longer than a first cutoff wavelength; a spectral radiance factor measuring device for measuring first and second total spectral radiance factors of a fluorescent sample by illuminating the fluorescent sample by the first illumination device and second illumination device, respectively; a memory for storing weight coefficients for weighting first and second total spectral radiance factors; and a calculator for calculating a total spectral radiance factor of the fluorescent sample in accordance with the following equation using measured first and second total spectral radiance factors and a weight coefficient: B.sub.t (λ)=A(λ)·Bt.sub.1(λ)+{1-A(λ)}·Bt2 (λ) wherein: Bt(λ): Total spectral radiance factor of the fluorescent sample; A(λ): Weight coefficient; Bt1 (λ): First total spectral radiance factor; Bt2 (λ): Second total spectral radiance factor.
In related art Imura (US 5384641) teaches, a device for measuring optical properties of samples has an integrating sphere having an aperture for the placement of the sample and multiple apertures to take in light from light sources, as well as multiple light sources for illuminating the inside of said integrating sphere. As described above, by means of illumination with multiple light sources, errors due to unevenness in luminous intensity of the illuminating light do not occur, and accurate optical measurement of the sample is made possible.
However none of the prior art teaches a method for  measuring spectral radiation characteristics of a fluorescence whitened sample, as recited in the method steps of independent claims 1 and Device claim 28.
The cited prior art fails to teach, anticipate or render obvious “ A method for measuring spectral radiation characteristics of a fluorescence whitened sample illuminated with a standard illumination light Id, the method comprising: obtaining an approximation B'f(Id,.lamda.) of a fluorescence spectral emissivity coefficient Bf(Id,.lamda.) by the standard illumination light Id at following first to third steps from spectral power distributions R(Ik,.lamda.) of sample radiation lights radiated from the fluorescence whitened sample when the fluorescence whitened sample is sequentially illuminated with a plurality of excitation lights Ik (k=1 to n) having different spectral power distributions and a spectral power distribution Id(.lamda.) of the standard illumination light Id, wherein the first to third steps are as follows: First step: Spectral power distributions Rf(Ik,.lamda.) of fluorescence are obtained from the spectral power distributions R(Ik,.lamda.) by respective excitation lights Ik; Second step: The spectral power distributions Rf(Ik,.lamda.) of fluorescence by the respective excitation lights Ik are linearly combined with a given weighting coefficient Wk, and an approximation R'f(Id,.lamda.) of a spectral power distribution Rf(Id,.lamda.) of fluorescence by the standard illumination light Id is obtained by following equation (6): [ Math . .times. 1 ] R f ' .function. ( I d , .lamda. ) = k .times. W k R f .function. ( I k , .lamda. ) ; Equation .times. .times. ( 6 ) ##EQU00030## and Third step: The approximation B'f(Id,.lamda.) is obtained by following equation (7) from the approximation R'f(Id,.lamda.) and the spectral power distribution Id(.lamda.) of the standard illumination light Id [ Math . .times. 2 ] B f ' .function. ( I d , .lamda. ) = R f ' .function. ( I d , .lamda. ) I d .function. ( .lamda. ) Equation .times. .times. ( 7 ) ##EQU00031##” (as recited in the independent claim 1), and 
“A device for measuring a spectral radiation characteristics of a fluorescence whitened sample, comprising a plurality of excitation light illuminators for illuminating the fluorescence whitened sample with a plurality of excitation lights Ik (k=1 to n) having different spectral power distributions; a sample radiation light spectroscopic part for measuring spectral power distributions R(Ik,.lamda.) of sample radiation lights being radiation lights radiated from the fluorescence whitened sample illuminated by the excitation lights Ik; and a hardware processor, wherein the hardware processor sequentially lights up the plurality of excitation light illuminators to allow the sample radiation light spectroscopic part to measure the spectral power distributions R(Ik,.lamda.) of the sample radiation lights, obtains spectral power distributions Rf(Ik,.lamda.) of fluorescence from the spectral power distributions R(Ik,.lamda.) of the sample radiation lights, obtains an approximation R'f(Id,.lamda.) of a spectral power distribution Rf(Id,.lamda.) of fluorescence by a standard illumination light Id by using the spectral power distributions Rf(Ik,.lamda.) of fluorescence and a given weighting coefficient Wk by following equation (6): [ Math . .times. 19 ] R f ' .function. ( I d , .lamda. ) = k .times. W k R f .function. ( I k , .lamda. ) ; Equation .times. .times. ( 6 ) ##EQU00041## and obtains an approximation B'f(Id,.lamda.) of a fluorescence spectral emissivity coefficient Bf(Id,.lamda.) by the standard illumination light Id from the approximation R'f(Id,.lamda.) and a known spectral power distribution Id(.lamda.) of the standard illumination light Id by following equation (7): [ Math . .times. 20 ] B f ' .function. ( I d , .lamda. ) = R f ' .function. ( I d , .lamda. ) I d .function. ( .lamda. ) Equation .times. .times. ( 7 ) ##EQU00042## (as recited in the independent claim 28)”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858